EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner’s amendment was given in a telephone interview with Clifford A. Ulrich on February 7, 2022.  The application has been amended as follows:
	IN THE CLAIMS:
Claim 32 has been amended as follows: 
- -   The oil filling device according to claim 18, wherein a seal is provided on the piston and is adapted to tightly seal an outlet orifice of the cone unit and/or the conical bushing from an interior space region of the transmission, and/or the conical bushing includes a cone section area as a contact surface for the slotted bushing 
REASONS FOR ALLOWANCE
Claims 16-24 and 26-36 are allowed over the prior art. The following is an examiner’s statement of reasons for allowance:  The prior art taken as a whole neither discloses nor renders obvious the claim combination comprising an oil filling device for a transmission having a recess, comprising: a cone unit; a slotted bushing including an axially uninterrupted recess through which the cone unit projects; and a nut screwed onto an external thread of the cone unit, the external thread located on a side of the slotted bushing facing away from the transmission; wherein the cone unit includes a region that widens in a direction of the transmission and/or a conical region that presses the slotted bushing against the transmission and/or an axial region covered by the recess of the transmission; wherein the cone unit is axially displaceable as a function of a rotary position of the nut, the slotted bushing adapted to press against the recess of the transmission by the cone unit; and wherein the cone unit includes a conical bushing and a threaded sleeve firmly connected to the conical bushing or is arranged as one piece, as required by claim 16. DE 102006053757 A1, U.S. P.G. Publication No. 2010/111718 A1, U.S. Patent No. 5,014,445 A, U.S. Patent No. 7,546,693 B1, the closest prior art, do not individually or in combination disclose or render obvious the claim combination comprising, inter alia, a nut screwed onto an external thread of the cone unit, the external thread located on a side of the slotted 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL D YABUT whose telephone number is (571)270-5526.  The examiner can normally be reached on Monday through Friday from 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on (571) 272-6917.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL D YABUT/Primary Examiner, Art Unit 3656